Hirschberg, J.:
The plaintiff, as the agent for the owner, has recovered a penalty for the unlawful possession and use of a milk can by the defendant, under section 29 of the Domestic Commerce Law (Laws of 1896, chap. 376, as amd. by Laws of 1900, chap. 543). The learned trial court has found as facts that the can was the property of a corporation known as the Beakes Dairy Company; that it was plainly marked with the name “C. H. C. Beakes;” that it was in the defendant’s possession and use on the 23d day of Hay, 1901, and that such possession and use were without the consent of the owner or agent. The liability for the penalty necessarily follows these findings.
The defendant made no denial of the possession of the can on the day named, but he asserted that he had received it from a man named Chester in Harch, 1889, that Chester had been dead four or five.years, and that he only used the can during Chester’s lifetime. The can was found among cans which were in actual use by the defendant on Hay 23, 1901, and the defendant was wholly unable to explain why this was so if the can was not in use. He admitted that it was placed among his other cans, which were set upon a platform “ for the purpose of being used on the next day.” The plaintiff testified that he found the can scoured up bright — “ as bright as could be,” and that the defendant admitted to him that he had been using the can to put his milk in. Independently of the presumption of use arising from possession under the terms of the statute, there was, therefore, abundant other evidence of use, and the judgment in this respect is adequately supported. The point, moreover, was not raised on the trial, and in the absence of a motion for a new trial would probably be unavailable here.
The cause of action is not barred by the provisions of subdivision 3 of section 383 of the Code of Civil Procedure, requiring an action *474for a penalty to be commenced within three years after the cause of action has accrued. The possession and use of the can by the defendant during whatever period was a continuous violation of the statute first herein referred to, which entitled the owner to take possession of it “ whenever found,” and subjected the offender to the penalty imposed. The only finding in the case is of possession and use on May 23, 1901. The action was commenced on June 8, 1901. In any event the court below was not required to accept the defendant’s uncorroborated statement as to the time or manner in which the can came into his possession. (Elwood v. Western Union Telegraph Co., 45 N. Y. 549, 554.) This is especially true in a case where the witness is not only directly interested in the result, but the court has also found as in this instance in direct conflict with specific evidence given by him upon material matters in issue. Having found on sufficient evidence that the can was in actual use when discovered, notwithstanding the defendant’s sworn denial, the court was certainly at liberty to reject his- unsupported assertion of a violation of the law so protracted and persistent as to invoke the possible protection of statutory limitation.
It seems unnecessary to discuss the other points presented by the appellant.
The judgment should be affirmed.
All concurred, except Babtlett, J., taking no part.
Judgment affirmed, with costs.